Citation Nr: 1604544	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  14-18 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to September 1986.  The appellant is his widow. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the VA RO.  

The appellant testified before a Veterans Law Judge (VLJ) at a Travel Board hearing in July 2014 at the Phoenix, Arizona, RO.  A transcript of this hearing has been associated with the claims file. 

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing.  Additionally, it is clear from the appellant's testimony that she had actual knowledge of the elements that were lacking to substantiate her claim.  Significantly, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) .


FINDINGS OF FACT

1.  The Veteran's death certificate reflects that he died on April [redacted], 2012, and lists atherosclerotic and hypertensive cardiovascular disease as his cause of death.

2.  At the time of his death, the Veteran was service connected for herniated disc, L5-S1; pterygium (thickening of membrane); and left foot drop associated with herniated disc, L5-S-1.

3.  There is no evidence of record reflecting that any of the disabilities that resulted in the Veteran's death were in any related to his service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.22 , 3.102, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

An August 2012 VCAA letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2015); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The appellant was aware that it was ultimately her responsibility to give VA any evidence pertaining to the claim.  This letter indicated that additional information or evidence was needed to support this claim, and requested that the information or evidence be sent to VA.  See Pelegrini II, at 120-121.  Additionally, this letter notified the appellant as to how appropriate disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In addition, specifically in the context of a claim for cause of death benefits under 38 U.S.C.A. § 1310 DIC, the Court held that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Court also held that a DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Id.  

The August 2012 letter informed the appellant that evidence was needed showing that the Veteran died in service or that the Veteran's service-connected conditions caused or contributed to his death.  This letter also informed the appellant of the disabilities for which service connection was established during the Veteran's lifetime.  As such, the Board finds that VA has discharged its duty to notify with regard to the requirements set forth in Hupp.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and VA and private medical records are in the file.  The Board finds that all records identified by the appellant as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on this claim, and VA has fulfilled its duty to assist.

The Board acknowledges that a VA opinion has not been obtained regarding this claim.  However, the Board finds that a VA opinion is not necessary in order to decide this claim.  The VA Secretary must provide a VA medical examination or obtain an opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

In this case, as will be discussed in further detail below, the evidence of record does not reflect that the Veteran was exposed to agent orange during service, nor does the medical evidence or competent lay evidence reflect that the Veteran developed atherosclerotic and hypertensive cardiovascular disease during service or as a result of service.  Accordingly, a VA examination or opinion is not necessary to resolve this claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116  and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 ; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2015).  

These diseases include AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, all chronic B-cell leukemias, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2015).

Notwithstanding the foregoing presumptive provisions, the Federal Circuit has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).

Further, where the Veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39  (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  As hypertension is listed as a "chronic disease" under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology and of 38 C.F.R. § 3.307 pertaining to presumptive service connection for chronic disease apply to the issue hypertension.

In this case, the appellant is claiming entitlement to service connection for the cause of the Veteran's death.  

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2015).

In cases of service connection for the cause of death of the Veteran, the first requirement of a current disability will always have been met, the current disability being the condition that caused the Veteran to die; however, the last two requirements for a service-connection claim must be supported by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a) (2015).

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2015).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2015).

The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

At the time of his death, the Veteran was service connected for herniated disc, L5-S1; pterygium (thickening of membrane); and left foot drop associated with herniated disc, L5-S-1.  However, the appellant does not contend that any of these conditions were in any way related to his death.  

The Veteran's death certificate lists atherosclerotic and hypertensive cardiovascular disease as the causes of the Veteran's death.  The claims folder contains no medical evidence indicating that any other disability caused or contributed to the Veteran's death.  The appellant contends that the Veteran's atherosclerotic and hypertensive cardiovascular disease was caused by in-service exposure to agent orange while serving in the Korean Demilitarized Zone (DMZ).  
The Board acknowledges that atherosclerotic cardiovascular disease is specifically listed under ischemic heart disease as being a disease associated with exposure to herbicides.  38 C.F.R. § 3.309(e)

With regard to the Veteran's alleged exposure to herbicides, his personnel records reflect that he served in Korea from September 23, 1970, to October 22, 1971, with the Administrative Services Branch of the United States Army Inventory Management Center.  

According to 38 C.F.R. § 3.307(a)(6)(iv), VA recognizes that herbicides were used along the DMZ in Korea between April 1, 1968, and August 31, 1971, and exposure to herbicides will be conceded if a Veteran was assigned to a specified unit during that time.  However, the United States Army Inventory Management Center is not one of the units determined by VA or by the Department of Defense (DoD) to have operated in the DMZ during this time period.  See VA Adjudication Procedures Manual (M21-1MR) part IV, subpt. ii, ch. 1, sec. H.4.

Therefore, as the evidence of record does not reflect that the Veteran served in one of the units determined to have operated in the DMZ, in-service exposure to herbicides or Agent Orange cannot be conceded.  As such, service connection cannot be granted as presumptively associated with in-service exposure to Agent Orange or herbicides.

With regard to granting service connection on a direct basis, the Board notes that regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2015).  

A review of the service treatment records reveals that the Veteran's blood pressure was recorded as 120/92 in a December 1981 Report of Medical Examination, as 160/104 in an April 1981 service treatment record, and as 126/94 in a May 1982 service treatment record.  

By some authorities the threshold for high blood pressure is a reading of 140/90.   Dorland's Illustrated Medical Dictionary at 889 (30th ed. 2003).  For VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).  While the Veteran's diastolic pressure was recorded at 90 or greater in 1981 and 1982, the Board does not find that these 3 readings reflect a diastolic pressure that is "predominantly 90 or greater."  There is no evidence that the Veteran was diagnosed with or treated for hypertension during this time or at any other time during service.  The Veteran's blood pressure was recorded within normal limits at various other times throughout his active duty service.  See August 1964 Report of Medical Examination, November 1969 Report of Medical Examination, May 1971 service treatment record, December 1983 Report of Medical Examination, and June 1986 Report of Medical Examination.  Moreover, the Veteran's June 1986 retirement Report of Medical Examination noted a blood pressure of 132/86 and a normal clinical evaluation of the heart and vascular system.  Additionally, according to Note (1) of Diagnostic Code 7101, hypertension or isolated systolic hypertension must be confirmed by readings taken 2 or more times on at least 3 different days.  The Veteran's service treatment records do not document such readings. 

Further, the claims file contains no medical opinions linking a post-service diagnosis of atherosclerotic and hypertensive cardiovascular disease to service.  Therefore, the Board finds that there is currently no medical evidence reflecting that the disease that caused or contributed to the Veteran's death began during his military service or was caused by his military service.  

With regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308   (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Board has considered the appellant's contentions that the Veteran's atherosclerotic and hypertensive cardiovascular disease was related to agent orange exposure and that the Veteran actually developed hypertension during service.  However, the Board ultimately finds that the appellant, as a layperson, is not capable of linking a post-service cardiovascular disease diagnosis to the Veteran's military service.  There is no indication in the claims file that she has medical training or expertise in cardiovascular diseases, which would render her competent to make such a link.

With regard to granting service connection for presumptive diseases under 38 C.F.R. § 3.309, there is no medical evidence of record reflecting that the Veteran demonstrated hypertension or a cardiovascular disease of any kind to a compensable degree within one year of discharge from active duty.  Under Diagnostic Code 7101, a compensable evaluation is assigned for a diastolic pressure that is predominantly 100 or more, a systolic pressure that is predominantly 160 or more, or as a minimum evaluation for an individual with history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  While the Veteran's diastolic pressure was recorded as 160/104 in an April 1981 service treatment record, as noted above, there is no evidence this isolated reading was representative of the Veteran's predominant blood pressure at that time or that the Veteran required continuous medication for control at that time.   

To the extent that the aforementioned lay statements may be taken as an argument in favor of continuity of symptomatology with regard to hypertension, the Board finds that the medical evidence of record, which contradicts the lay assertions that the Veteran developed hypertension during service, to be the most probative evidence of record on the matter.  Specifically, the medical evidence of record (i.e., the December 1983 Report of Medical Examination, the June 1986 retirement Report of Medical examination, and an August 1992 VA examination report) shows that the Veteran's blood pressure readings did not consistently or predominantly meet the criteria of a 10 percent evaluation during service or for several years after service.  As such, service connection cannot be granted, despite the lay assertions discussed above.  

In sum, at this time, there is no evidence to support the appellant's assertions regarding in-service exposure to agent orange, and there no medical evidence of record linking the diseases that resulted in the Veteran's death to his service.  Moreover, despite the lay assertions regarding continuity of symptomatology, the evidence of record specifically reflects normal blood pressure and a normal clinical evaluation of the heart and vascular system upon separation from service.  

Therefore, as the most probative evidence of record does not relate the Veteran's death, directly or indirectly, to his active duty service, the Board finds that service connection is not warranted for the Veteran's cause of death.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2015).  

ORDER

Entitlement to service connection for cause of death is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


